16 F.3d 415NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joseph Angelo DICESARE, Plaintiff-Appellant,v.Stanley GLANZ, Bill O'Dell, Defendants-Appellees.
No. 93-5163.
United States Court of Appeals, Tenth Circuit.
Feb. 7, 1994.

Before SEYMOUR, Chief Judge, MCKAY, and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1
SEYMOUR

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Joseph Angelo DiCesare brought this action under 42 U.S.C.1983 (1988) against officials of the Tulsa County Sheriff's Department alleging numerous constitutional violations arising from the seizure and sale of horses allegedly owned by Mr. DiCesare.  The district court entered judgment in favor of all defendants.  Mr. DiCesare appeals and we reverse.


3
Mr. DiCesare filed a virtually identical complaint against officials in the Osage County Sheriff's Department challenging their conduct in the same seizure and sale at issue in the instant case.  (Case number 92-C-269-B) The parties and the lower court in this case agree that the facts and the issues are the same in both cases.  Indeed the district court's ruling here cites to the record in case 92-C-269-B.


4
The district court in case 92-C-269-B ruled for defendants on all issues and Mr. DiCesare appealed.  This court reversed and remanded, holding that "the district court erred in concluding that defendants complied with the law, and because several factual issues remain."  DiCesare v. Stuart, No. 93-5019, 1993 WL 524388, at * 1 (10th Cir.  Dec. 20, 1993).  Given the undisputed fact that identical issues and facts are present in the instant case, we reverse and remand for further proceedings in light of our opinion in DiCesare v. Stuart.


5
REVERSED and REMANDED for further proceedings.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 22, 1993